Exhibit 10.2

EMPLOYEE MATTERS AGREEMENT

between

CONAGRA FOODS, INC.

and

LAMB WESTON HOLDINGS, INC.

Dated as of November 8, 2016



--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS      1      Section 1.1   Certain Defined Terms.      1   
  Section 1.2   Other Capitalized Terms.      8    ARTICLE II GENERAL
PRINCIPLES; EMPLOYEE TRANSFERS      8      Section 2.1   ConAgra Group Employee
Liabilities.      8      Section 2.2   LW Group Employee Liabilities.      9   
  Section 2.3   ConAgra Plans/LW Plans.      9      Section 2.4   Employee
Transfers.      9      Section 2.5   Collective Bargaining Agreements.      10
   ARTICLE III NON-U.S. EMPLOYEE TRANSFERS AND BENEFIT PLANS      10     
Section 3.1   Non-U.S. Plans.      10      Section 3.2   Non-U.S. Employees.   
  10    ARTICLE IV SERVICE CREDIT      11      Section 4.1   Service Credit for
Employee Transfers.      11    ARTICLE V LITIGATION AND COMPENSATION      12   
  Section 5.1   Employee-Related Litigation.      12      Section 5.2   Paid
Leave.      12      Section 5.3   Annual Cash Incentives.      12      Section
5.4   Employment Agreements.      12    ARTICLE VI CERTAIN WELFARE BENEFIT PLAN
MATTERS      13      Section 6.1   LW Spinoff Welfare Plans.      13     
Section 6.2   Continuation of Elections.      14      Section 6.3   Deductibles
and Preexisting Conditions.      14      Section 6.4   Workers’ Compensation.   
  14      Section 6.5   COBRA.      15    ARTICLE VII TAX-QUALIFIED DEFINED
BENEFIT PLANS      15      Section 7.1   U.S. Pension Plans.      15     
Section 7.2   Continuation of Elections.      16      Section 7.3  
Multiemployer Plan.      16    ARTICLE VIII U.S. TAX-QUALIFIED DEFINED
CONTRIBUTION PLANS      17      Section 8.1   U.S. Savings Plans.      17     
Section 8.2   Continuation of Elections.      18      Section 8.3  
Contributions Due.      19   

 

-i-



--------------------------------------------------------------------------------

ARTICLE IX NONQUALIFIED RETIREMENT PLANS      19      Section 9.1   LW Spinoff
NQDC Plans.      19      Section 9.2   No Distributions on Separation      20   
  Section 9.3   Section 409A      20      Section 9.4   Continuation of
Elections      20      Section 9.5   Delayed Transfer Employees      20   
ARTICLE X CONAGRA EQUITY AWARDS      21      Section 10.1   Outstanding ConAgra
Equity Awards.      21      Section 10.2   Conformity with Non-U.S. Laws      27
     Section 10.3   Tax Withholding and Reporting.      27      Section 10.4  
Employment Treatment.      27      Section 10.5   Registration      28   
ARTICLE XI TRANSITION SERVICES, THIRD-PARTY CLAIMS      28      Section 11.1  
General Principles      28      Section 11.2   Third-Party Claims      28   
ARTICLE XII INDEMNIFICATION      28      Section 12.1   Indemnification      28
   ARTICLE XIII COOPERATION      29      Section 13.1   Cooperation      29   
ARTICLE XIV MISCELLANEOUS      29      Section 14.1   Vendor Contracts      29
     Section 14.2   Further Assurances      29      Section 14.3   Employment
Taxes Withholding Reporting Responsibility      30      Section 14.4   Data
Privacy      30      Section 14.5   Third Party Beneficiaries      30     
Section 14.6   Effect if Distribution Does Not Occur      30      Section 14.7  
Incorporation of Separation Agreement Provisions      30      Section 14.8   No
Representation or Warranty      31   

 

-ii-



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

Schedule 1.1: LW Employee ConAgra Participants

Schedule 2.5: Collective Bargaining Agreements

Schedule 5.3: Annual Cash Incentive Exceptions

Schedule 5.4: Employment Agreements Retained by ConAgra

Schedule 6.1(b): ConAgra Welfare Plans

Schedule 7.1(a): ConAgra Pension Plans

Schedule 8.1(a): ConAgra 401(k) Plans

Schedule 9.1(a): ConAgra NQDC Plan

Schedule 9.1(b): NQDC Plan Transfer Exceptions

 

-iii-



--------------------------------------------------------------------------------

EMPLOYEE MATTERS AGREEMENT

EMPLOYEE MATTERS AGREEMENT, dated as of November 8, 2016 (this “Employee Matters
Agreement”), between ConAgra Foods, Inc., a Delaware corporation (“ConAgra”),
and Lamb Weston Holdings, Inc., a Delaware corporation and a wholly owned
Subsidiary of ConAgra (“SpinCo” or “Lamb Weston”).

RECITALS

A. The parties to this Employee Matters Agreement have entered into the
Separation and Distribution Agreement (the “Separation Agreement”), dated as of
the date hereof, pursuant to which ConAgra intends to distribute to its
stockholders, on a pro rata basis and without consideration, all the outstanding
shares of common stock, par value $1.00 per share, of Lamb Weston then owned by
ConAgra (the “Distribution”).

B. The parties wish to set forth their agreements as to certain matters
regarding the treatment of, and the compensation and employee benefits provided
to, current and former employees of ConAgra and Lamb Weston and their
Subsidiaries.

C. This Employee Matters Agreement incorporates by reference the agreement of
the parties with regard to certain services to be performed by the parties
following the Distribution, which agreement was originally set forth in the
Transition Services Agreement, effective as of the date hereof.

AGREEMENT

In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Defined Terms. For the purposes of this Employee Matters
Agreement:

“162(m) Award” means a ConAgra Performance Share Award that was intended to be
“qualified performance-based compensation” within the meaning of Section 162(m)
of the Code and the applicable regulations thereunder.

“2008 Performance Share Plan” means the ConAgra Foods, Inc. 2008 Performance
Share Plan.

“Adjusted ConAgra 2015-2017 162(m) Performance Share Award” means a performance
share award with respect to ConAgra Common Stock relating to ConAgra Performance
Share Awards relating to fiscal years 2015-2017 that is a 162(m) Award held by
ConAgra Participants described in Section 10.1(a)(iii)(A)(3).

 

-1-



--------------------------------------------------------------------------------

“Adjusted ConAgra 2015-2017 Non-162(m) Performance Share Award” means a
performance share award with respect to ConAgra Common Stock relating to ConAgra
Performance Share Awards with a performance period relating to fiscal years
2015-2017 that is not a 162(m) Award held by ConAgra Participants described in
Section 10.1(a)(iii)(A)(1).

“Adjusted ConAgra 2016-2018 Performance Share Award” means a performance share
award with respect to ConAgra Common Stock relating to ConAgra Performance Share
Awards with a performance period relating to fiscal years 2016-2018 held by
ConAgra Participants described in Section 10.1(a)(iii)(B).

“Adjusted ConAgra 2017-2019 Performance Share Award” means a performance share
award with respect to ConAgra Common Stock relating to ConAgra Performance Share
Awards with a performance period relating to fiscal years 2017-2019 held by
ConAgra Participants described in Section 10.1(a)(iii)(B).

“Adjusted ConAgra Equity Award” means each Adjusted ConAgra Option, Adjusted
ConAgra RSU, and Adjusted ConAgra Performance Share Award.

“Adjusted ConAgra Options” means an option to acquire ConAgra Common Stock
relating to a ConAgra Option described in Section 10.1(a)(i)(A).

“Adjusted ConAgra Performance Share Awards” means each Adjusted ConAgra
2015-2017 162(m) Performance Share Award, Adjusted ConAgra 2015-2017 Non-162(m)
Performance Share Award, Adjusted ConAgra 2016-2018 Performance Share Award, and
Adjusted ConAgra 2017-2019 Performance Share Award.

“Adjusted ConAgra RSUs” means a restricted stock unit award with respect to
ConAgra Common Stock relating to ConAgra RSUs described in
Section 10.1(a)(ii)(A).

“Applicable Transfer Date” means the date on which a Delayed Transfer Employee
actually commences employment with the ConAgra Group or the LW Group (as
applicable).

“Benefit Plan” means, with respect to an entity, each plan, program, policy,
agreement, arrangement or understanding that is maintained primarily for the
benefit of employees in the United States and is a deferred compensation,
executive compensation, incentive bonus or other bonus, pension, profit sharing,
savings, retirement, severance pay, salary continuation, life, death benefit,
health, hospitalization, sick leave, vacation pay, disability or accident
insurance or other employee benefit plan, program, agreement or arrangement,
including any “employee benefit plan” (as defined in Section 3(3) of ERISA)
sponsored, maintained or contributed to by such entity or to which such entity
is a party or under which such entity has any obligation; provided that no
ConAgra Equity Award, nor any plan under which any such ConAgra Equity Award is
granted, will constitute a “Benefit Plan” under this Employee Matters Agreement.
In addition, no Employment Agreement will constitute a Benefit Plan for purposes
hereof.

“COBRA” means the continuation coverage requirements under Code Section 4980B
and ERISA Sections 601-608.

 

-2-



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.

“Collective Bargaining Agreement” means any collective bargaining agreement,
labor agreement, pension or other written agreement to which ConAgra, SpinCo, or
any of their respective direct or indirect Subsidiaries is a party to.

“ConAgra 401(k) Plans” has the meaning set forth in Section 8.1(a).

“ConAgra Annual Incentive Plans” has the meaning set forth in Section 5.3.

“ConAgra Director” means each individual who is a non-employee member of the
ConAgra Board and is not a member of the Board of Directors of SpinCo, in each
case, as of the close of business on the Distribution Date.

“ConAgra Employee” means each individual who, as of the close of business on the
Distribution Date, is employed by a member of the ConAgra Group (including, for
the avoidance of doubt, any such individual who is on a leave of absence,
whether paid or unpaid). ConAgra Employees also include ConAgra Transferees,
effective as of the Applicable Transfer Date.

“ConAgra Equity Award” means each ConAgra Option, ConAgra RSU, and ConAgra
Performance Share Award.

“ConAgra Equity Plans” means the ConAgra Foods 2006 Stock Plan, the ConAgra
Foods 2009 Stock Plan, and the ConAgra Foods 2014 Stock Plan.

“ConAgra Non-U.S. Plans” means the Non-U.S. Plans sponsored or maintained by a
member of the ConAgra Group.

“ConAgra NQDC Plans” has the meaning set forth in Section 9.1(a).

“ConAgra Options” means an option to acquire shares of ConAgra Common Stock
granted by ConAgra under a ConAgra Equity Plan prior to the Distribution Date.

“ConAgra Participant” means any ConAgra Employee, Former ConAgra Employee,
Former LW Business Employee, or ConAgra Director who immediately prior to the
Distribution holds ConAgra Equity Awards, or a beneficiary, dependent or
alternate payee of such person and any LW Employee listed on Schedule 1.1, or a
beneficiary, dependent or alternate payee of such person.

“ConAgra Pension Plans” has the meaning set forth in Section 7.1(a).

“ConAgra Performance Share Awards” means an award of performance shares with
respect to shares of ConAgra Common Stock granted by ConAgra under a ConAgra
Equity Plan prior to the Distribution Date.

“ConAgra Plans” means (i) the ConAgra Pension Plans, the ConAgra 401(k) Plans,
the ConAgra Welfare Plans, and the ConAgra Retiree Welfare Plans, and (ii) any
other Benefit Plan that, as of the close of business on the day before the
Distribution Date, is sponsored or

 

-3-



--------------------------------------------------------------------------------

maintained solely by any member of the ConAgra Group. For the avoidance of
doubt, no member of the ConAgra Group will be deemed to sponsor or maintain any
Benefit Plan if its relationship to such Benefit Plan is solely to administer
such Benefit Plan or provide to Lamb Weston any reimbursement in respect of such
Benefit Plan.

“ConAgra Retiree Welfare Plans” has the meaning set forth in Section 6.1(a).

“ConAgra RSUs” means a time-based restricted stock unit award granted by ConAgra
under a ConAgra Equity Plan prior to the Distribution Date.

“ConAgra Transferees” means the Delayed Transfer Employees who transfer from the
LW Group to the ConAgra Group.

“ConAgra Welfare Plans” has the meaning set forth in Section 6.1(b).

“Delayed Transfer Employee” has the meaning set forth in Section 2.4(b).

“Distribution” has the meaning set forth in the Recitals.

“Employee Matters Agreement” has the meaning set forth in the preamble.

“Employment Agreement” means any individual employment, retention, consulting,
change in control, split dollar life insurance, sale bonus, incentive bonus,
severance or other individual compensatory agreement between any current or
former employee and ConAgra or any of its Affiliates.

“EPS Goal” has the meaning set forth in Section 10.1(a)(iii)(A)(3).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Former ConAgra Employee” means any individual who (i) on or before the close of
business on the Distribution Date retired or otherwise separated from service
from ConAgra and its Affiliates, and (ii) is not a Former LW Business Employee.

“Former LW Business Employee” means any individual (a) who on or before the
Distribution Date retired or otherwise separated from service from the ConAgra
Group or the LW Group, and (b) (i) who immediately before his or her retirement
or other separation from service with the ConAgra Group or the LW Group was
substantially dedicated to the LW Business, or (ii) whose last day worked with
the ConAgra Group or the LW Group was with the LW Business or a LW Entity.

“Hourly LW Employees” has the meaning set forth in Section 7.1(b).

“Human Resources Committee” means the Human Resources Committee of the Board of
Directors of ConAgra.

“Joint Withdrawal Liability” has the meaning set forth in Section 7.3.

 

-4-



--------------------------------------------------------------------------------

“LW 2015-2017 Performance Share Award” means a performance share award with
respect to SpinCo Common Stock relating to ConAgra Performance Share Awards with
a performance period relating to fiscal years 2015-2017 held by LW Participants
described in Section 10.1(a)(iii)(A)(2).

“LW 2016-2018 Performance Share Award” means a performance share award with
respect to SpinCo Common Stock relating to ConAgra Performance Share Awards with
a performance period relating to fiscal years 2016-2018 held by LW Participants
described in Section 10.1(a)(iii)(C).

“LW 2017-2019 Performance Share Award” means a performance share award with
respect to SpinCo Common Stock relating to ConAgra Performance Share Awards with
a performance period relating to fiscal years 2017-2019 held by LW Participants
described in Section 10.1(a)(iii)(C).

“LW Annual Incentive Plans” has the meaning set forth in Section 5.3.

“LW Contributions” has the meaning set forth in Section 7.3.

“LW Director” means each individual who, as of the close of business on the
Distribution Date, is a non-employee member of the Board of Directors of SpinCo.

“LW Employee” means each individual who, as of the close of business on the
Distribution Date, is employed by a LW Entity (including, for the avoidance of
doubt, any such individual who is on a leave of absence, whether paid or
unpaid). LW Employees also include LW Transferees, effective as of the
Applicable Transfer Date.

“LW Employment Agreement” has the meaning set forth in Section 5.4.

“LW Equity Award” means each LW Option, LW RSU, and LW Performance Share Award.

“LW Equity Plans” has the meaning set forth in Section 10.1(c).

“LW Non-U.S. Plan” means any Non-U.S. Plan sponsored or maintained by a member
of the LW Group.

“LW Options” means an option to acquire SpinCo Common Stock relating to a
ConAgra Option granted by Lamb Weston as of the Distribution under a LW Equity
Plan pursuant to Section 10.1(a)(i)(B).

“LW Participant” means any LW Employee or LW Director (other than any LW
Employee listed on Schedule 1.1 who is a ConAgra Participant) who immediately
prior to the Distribution holds ConAgra Equity Awards, or a beneficiary,
dependent or alternate payee of such person.

 

-5-



--------------------------------------------------------------------------------

“LW Performance Share Awards” means each LW 2015-2017 Performance Share Award,
LW 2016-2018 Performance Share Award and LW 2017-2019 Performance Share Award.

“LW Plans” means (i) the LW Spinoff Pension Plans, the LW Spinoff 401(k) Plans,
and the LW Spinoff Welfare Plans and (ii) any Benefit Plan sponsored or
maintained by any member of the LW Group. For the avoidance of doubt, no member
of the LW Group will be deemed to sponsor or maintain any Benefit Plan if its
relationship to such Benefit Plan is solely to administer such Benefit Plan or
provide to ConAgra any reimbursement in respect of such Benefit Plan.

“LW Retirees” has the meaning set forth in Section 6.1(a).

“LW RSUs” means restricted stock unit award with respect to SpinCo Common Stock
granted by Lamb Weston as described in Section 10.1(a)(ii)(B).

“LW Share” has the meaning set forth in Section 7.3.

“LW Share Price” means the average of the volume weighted average price per
share of SpinCo Common Stock on the NYSE (as traded on the “regular way”
market), calculated to four decimal places (as reported by Bloomberg L.P. or any
successor thereto) and determined without regard to after-hours trading or any
other trading outside of the regular trading session trading hours, on each of
the five consecutive trading days starting with the first full trading date
immediately following the Distribution Date.

“LW Spinoff 401(k) Plan” has the meaning set forth in Section 8.1(a).

“LW Spinoff NQDC Plans” has the meaning set forth in Section 9.1(a).

“LW Spinoff Pension Plan” has the meaning set forth in Section 7.1(b).

“LW Spinoff Welfare Plans” has the meaning set forth in Section 6.1(b).

“LW Transferees” means the Delayed Transfer Employees who transfer from the
ConAgra Group to the LW Group.

“LW Welfare Claims” has the meaning set forth in Section 6.1(c).

“Measurement Date” has the meaning set forth in Section 10.1(a)(iii)(A)(4).

“Multiemployer Plan” has the meaning set forth in Section 7.3.

“Non-U.S. Delayed Transfer Employee” has the meaning set forth in
Section 2.4(b).

“Non-U.S. LW Employee” means each LW Employee whose employment is based outside
of the United States. Non-U.S. LW Employees also include Non-U.S. Delayed
Transfer Employee who are LW Transferees, effective as of the Applicable
Transfer Date.

 

-6-



--------------------------------------------------------------------------------

“Non-U.S. Plan” means, with respect to an entity, each plan, program, policy,
agreement, arrangement or understanding that is maintained primarily for the
benefit of employees outside of the United States and is a deferred
compensation, executive compensation, incentive bonus or other bonus, pension,
profit sharing, savings, retirement, severance pay, salary continuation, life,
death benefit, health, hospitalization, sick leave, vacation pay, disability or
accident insurance or other employee benefit plan, program, agreement or
arrangement, sponsored, maintained or contributed to by such entity or to which
such entity is a party or under which such entity has any obligation; provided
that no ConAgra Equity Award, nor any plan under which any such ConAgra Equity
Award is granted, will constitute a “Non-U.S. Plan” under this Employee Matters
Agreement. In addition, no Employment Agreement will constitute a Non-U.S. Plan
for purposes hereof.

“NYSE” means the New York Stock Exchange.

“Option Exercise Price” means the pre-adjustment exercise price of the
applicable ConAgra Option.

“Plan Payee” means, as to an individual who participates in a Benefit Plan, such
individual’s dependents, beneficiaries, alternate payees and alternate
recipients, as applicable under such Benefit Plans.

“Post-Distribution ConAgra Share Price” means the average of the volume weighted
average price per share of ConAgra Common Stock on NYSE (as traded on the
“regular way” market), calculated to four decimal places (as reported by
Bloomberg L.P. or any successor thereto) and determined without regard to
after-hours trading or any other trading outside of the regular trading session
trading hours, on each of the five consecutive trading days starting with the
first full trading date immediately following the Distribution Date.

“Pre-Distribution Action” means a Third-Party Claim with respect to a ConAgra
Employee, Former ConAgra Employee, LW Employee, or Former LW Business Employee
that arises from an act, omission, or event that occurred prior to the
Distribution.

“Pre-Distribution ConAgra Share Price” means the average of the volume weighted
average price per share of ConAgra Common Stock on NYSE (as traded on the
“regular way” market), calculated to four decimal places (as reported by
Bloomberg L.P. or any successor thereto) and determined without regard to
after-hours trading or any other trading outside of the regular trading session
trading hours, on each of the five consecutive trading days ending with the
second complete trading day immediately prior to the Distribution Date.

“Separation Agreement” has the meaning set forth in the Recitals.

“Transferred Leave” has the meaning set forth in Section 5.2.

“Vendor Contract” has the meaning set forth in Section 14.1.

“Welfare Plan” means each Benefit Plan that provides life insurance, health
care, dental care, vision care, employee assistance programs (EAP), accidental
death and dismemberment insurance, disability, severance, vacation, dependent
care reimbursements, or other group welfare or fringe benefits or is otherwise
an “employee welfare benefit plan” as described in Section 3(1) of ERISA.

 

-7-



--------------------------------------------------------------------------------

Section 1.2 Other Capitalized Terms. Capitalized terms not defined in this
Employee Matters Agreement, including the following, will have the meanings
ascribed to them in the Separation Agreement:

 

  •   Action

 

  •   Affiliate

 

  •   ConAgra Board

 

  •   ConAgra Common Stock

 

  •   ConAgra Group

 

  •   Distribution Date

 

  •   Excluded Liabilities

 

  •   Governmental Authority

 

  •   Joint Venture Interests

 

  •   Law

 

  •   Liability

 

  •   LW Business

 

  •   LW Entities

 

  •   LW Group

 

  •   LW Joint Ventures

 

  •   LW Liabilities

 

  •   Person

 

  •   SpinCo Common Stock

 

  •   Subsidiary

 

  •   Tax

 

  •   Tax Sharing Agreement

 

  •   Third-Party Claim

 

  •   Transaction Documents

 

  •   Transition Services Agreement

ARTICLE II

GENERAL PRINCIPLES; EMPLOYEE TRANSFERS

Section 2.1 ConAgra Group Employee Liabilities. Except as specifically provided
in this Employee Matters Agreement, the ConAgra Group will be solely responsible
for (a) all employment, compensation and employee benefits Liabilities relating
to ConAgra Employees and Former ConAgra Employees, (b) all Liabilities arising
under each ConAgra Plan, and (c) any other Liabilities expressly assigned or
allocated to a member of the ConAgra Group under this Employee Matters
Agreement.

 

-8-



--------------------------------------------------------------------------------

Section 2.2 LW Group Employee Liabilities. Except as specifically provided in
this Employee Matters Agreement, the LW Group will be solely responsible for
(a) all employment, compensation and employee benefits Liabilities relating to
LW Employees and Former LW Business Employees, (b) all Liabilities arising under
each LW Plan, and (c) any other Liabilities expressly assigned or allocated to a
member of the LW Group under this Employee Matters Agreement.

Section 2.3 ConAgra Plans/LW Plans.

(a) Except as otherwise provided herein or in the Transition Services Agreement,
effective as of the Distribution Date, the ConAgra Group will be exclusively
responsible for administering each ConAgra Plan and ConAgra Non-U.S. Plan in
accordance with its terms and for all obligations and Liabilities with respect
to, and all benefits owed to participants in, the ConAgra Plans and the ConAgra
Non-U.S. Plans, whether arising before, on or after the Distribution Date.

(b) Except as otherwise provided herein or in the Transition Services Agreement,
effective as of the Distribution Date the LW Group will be exclusively
responsible for administering each LW Plan and LW Non-U.S. Plan in accordance
with its terms and for all obligations and Liabilities with respect to, and all
benefits owed to participants in, the LW Plans and the LW Non-U.S. Plans,
whether arising before, on or after the Distribution Date.

Section 2.4 Employee Transfers.

(a) Except with respect to Delayed Transfer Employees, ConAgra will or will
cause employees of the ConAgra Group who are designated by ConAgra to transfer
employment to Lamb Weston or the appropriate member of the LW Group prior to the
Distribution Date.

(b) The following employees will be “Delayed Transfer Employees” for purposes of
this Employee Matters Agreement: (i) upon mutual agreement of ConAgra and Lamb
Weston, any employee whose employment transfers within six months after the
Distribution Date from the ConAgra Group to the LW Group or from the LW Group to
the ConAgra Group because such employee was inadvertently and erroneously
treated as employed by the wrong employer on the Distribution Date and who was
continuously employed by a member of the ConAgra Group or the LW Group (as
applicable) from the Distribution Date through the date such employee commences
employment with a member of the ConAgra Group or LW Group (as applicable) and
(ii) any employee identified by ConAgra prior to the Distribution Date whose
employment transfers within six months after the Distribution Date from the
ConAgra Group to the LW Group or from the LW Group to the ConAgra Group because
such employee’s transfer prior to the Distribution Date could not be completed
(such employees described in clause (ii) also “Non-U.S. Delayed Transfer
Employees”); provided, however, that no employee of either Group who is covered
by a Collective Bargaining Agreement at the time such employee transfers to the
other Group will be a Delayed Transfer Employee. Notwithstanding anything herein
to the contrary, no employee will be considered a Delayed Transfer Employee
unless the Applicable Transfer Date of any Delayed Transfer Employee occurs on
or before the date that is six months after the Distribution Date.

 

-9-



--------------------------------------------------------------------------------

Section 2.5 Collective Bargaining Agreements. Effective as of the Distribution
Date, (i) ConAgra or a member of the ConAgra Group will retain each Collective
Bargaining Agreement then in effect covering any ConAgra Employee and will
retain all liabilities arising prior to the Distribution Date and assume all
liabilities arising after the Distribution Date under each such Collective
Bargaining Agreement and (ii) Lamb Weston or a member of the LW Group will
retain or assume each Collective Bargaining Agreement then in effect covering
any LW Employee including, but not limited to, the Collective Bargaining
Agreements set forth on Schedule 2.5 and will retain all liabilities arising
prior to the Distribution Date and assume all liabilities arising after the
Distribution Date under each such Collective Bargaining Agreement.

ARTICLE III

NON-U.S. EMPLOYEE TRANSFERS AND BENEFIT PLANS

Section 3.1 Non-U.S. Plans. Except as otherwise provided in the Transition
Services Agreement, effective as of the Distribution Date, (i) ConAgra or a
member of the ConAgra Group will retain each ConAgra Non-U.S. Plan and (ii) Lamb
Weston or a member of the LW Group will retain or assume each LW Non-U.S. Plan.
To the extent that the applicable Law of any jurisdiction requires that all or a
portion of any ConAgra Non-U.S. Plan be assumed or retained by a member of the
LW Group in connection with the transactions contemplated by this Employee
Matters Agreement, the Separation Agreement or the other Transaction Documents,
Lamb Weston will cause the LW Group to assume or retain such ConAgra Non-U.S.
Plans.

Section 3.2 Non-U.S. Employees. Notwithstanding anything to the contrary
contained in this Employee Matters Agreement, except as otherwise provided in
the Transition Services Agreement, any employee who is employed by a member of
the ConAgra Group in a non-US jurisdiction immediately prior to the
Distribution, and who is required by applicable Law to transfer to a member of
the LW Group in connection with the transactions contemplated by this Employee
Matters Agreement, the Separation Agreement or the other Transaction Documents,
will transfer automatically on the Distribution Date to SpinCo or a member of
the LW Group in accordance with such applicable Law and will be deemed to be a
LW Employee and a Non-U.S. LW Employee for purposes of this Employee Matters
Agreement. Notwithstanding anything to the contrary herein, the following terms
will apply to all Non-U.S. LW Employees:

(a) To the extent that (i) the applicable Law of any jurisdiction, (ii) any
applicable Collective Bargaining Agreement or other applicable agreement with a
works council or economic committee, or (iii) any applicable employment
agreement would require SpinCo or its Affiliates (including a member of the LW
Group) to provide any terms of employment to any Non-U.S. LW Employee that are
more favorable than those otherwise provided for in this Employee Matters
Agreement in connection with the Distribution of the LW Business to SpinCo, then
SpinCo will cause the LW Group to

 

-10-



--------------------------------------------------------------------------------

provide such Non-U.S. LW Employee with such more favorable terms. SpinCo will be
responsible for liabilities for, and will cause the LW Group to provide all
compensation or benefits (whether statutory, contractual or otherwise) to each
Non-U.S. LW Employee arising from or related to the transactions contemplated by
this Employee Matters Agreement, the Separation Agreement, or the other
Transaction Documents, or the related transfer of the employee to SpinCo or a
member of the LW Group.

(b) ConAgra and SpinCo agree that to the extent provided under the applicable
Laws of certain foreign jurisdictions, (i) any employment agreements between
ConAgra and its Affiliates, on the one hand, and any Non-U.S. LW Employee, on
the other hand, and (ii) any Collective Bargaining Agreements applicable to the
Non-U.S. LW Employees in such jurisdictions, will in each case have effect after
the Distribution as if originally made between the LW Group and the other
parties to such employment agreement or Collective Bargaining Agreement.

ARTICLE IV

SERVICE CREDIT

Section 4.1 Service Credit for Employee Transfers. Subject to the terms of any
applicable Collective Bargaining Agreement, the Benefit Plans will provide the
following service crediting rules effective as of the Distribution Date:

(a) From and after the Distribution Date Lamb Weston will, and will cause its
Affiliates (including the members of the LW Group) and successors to, provide
credit under the LW Plans to each LW Employee for service with the ConAgra Group
(including, prior to the Distribution, the LW Group) prior to the Distribution
Date for purposes of eligibility, vesting, and benefit accrual under the
appropriate LW Plans in which the LW Employee is otherwise eligible, subject to
the terms of those plans; provided, however, that service will not be recognized
to the extent that such recognition would result in the duplication of benefits
taking into account both the ConAgra Plans and the LW Plans.

(b) A Delayed Transfer Employee’s service with the ConAgra Group or the LW Group
(as applicable) following the Distribution will be recognized for purposes of
eligibility, vesting and benefit accrual under the appropriate ConAgra Plans or
LW Plans as appropriate in which they are otherwise eligible, subject to the
terms of those plans; provided, however, that service will not be recognized to
the extent that such recognition would result in the duplication of benefits
taking into account both the ConAgra Plans and the LW Plans.

(c) Except as provided in Section 4.1(b), with respect to an employee hired by
the ConAgra Group or the LW Group after the Distribution Date, the Benefit Plans
of the ConAgra Group for employees hired by the ConAgra Group or the LW Group
for employees hired by the LW Group will not recognize such employee’s service
with the LW Group for employees hired by the ConAgra Group or the ConAgra Group
for employees hired by the LW Group unless required by Law or an applicable
Collective Bargaining Agreement.

 

-11-



--------------------------------------------------------------------------------

ARTICLE V

LITIGATION AND COMPENSATION

Section 5.1 Employee-Related Litigation. Notwithstanding any provision of this
Employee Matters Agreement to the contrary, Liability with respect to any
Pre-Distribution Action: (a) will be a LW Liability under the Separation
Agreement to the extent asserted by, or arising from or relating primarily to
the employment of, LW Employee(s) and/or Former LW Business Employee(s); and
(b) will be an Excluded Liability under the Separation Agreement to the extent
asserted by, or arising from or relating primarily to the employment of, ConAgra
Employee(s) and/or Former ConAgra Employee(s). For the avoidance of doubt, a
Pre-Distribution Action will be subject to Article IV of the Separation
Agreement.

Section 5.2 Paid Leave. Subject to the terms of any applicable Collective
Bargaining Agreement and except to the extent not permitted by applicable Law,
ConAgra and SpinCo will cause the LW Group to credit each LW Employee with the
amount of accrued and unpaid hours of paid leave, which may include, but is not
limited to, vacation, personal days, occasional days, floating holidays and sick
leave (together, the “Transferred Leave”) applicable to such LW Employee as of
the Distribution Date, or the Applicable Transfer Date. Subject to the terms of
any applicable Collective Bargaining Agreement and except to the extent not
permitted by applicable Law, the ConAgra Group will retain responsibility for
accrued but unpaid hours of paid leave, which may include, but is not limited
to, vacation, personal days, occasional days, floating holidays and sick leave
attributable to ConAgra Employees as of the Distribution Date, or the Applicable
Transfer Date. Notwithstanding the foregoing, in any jurisdiction where payment
of the value of accrued but unused paid leave to LW Employees is required by
applicable Law as of the Distribution Date (a) ConAgra will pay, or cause to be
paid, all Transferred Leave as soon as reasonably practicable after the
Distribution Date and (b) Lamb Weston will promptly, but in no event more than
30 days after being notified by ConAgra, reimburse ConAgra in respect of such
payment.

Section 5.3 Annual Cash Incentives. The ConAgra Group maintains annual incentive
plans for eligible employees of the ConAgra Group (such plans, the “ConAgra
Annual Incentive Plans”), and the LW Group maintains annual incentive plans for
eligible employees of the LW Group (such plans, the “LW Annual Incentive
Plans”). The ConAgra Group will be responsible for any payments owed under the
ConAgra Annual Incentive Plans and the LW Group will be responsible for any
payments owed under the LW Annual Incentive Plans, provided that, except as set
forth on Schedule 5.3, if any LW Employees or Former LW Business Employees are
owed amounts under the ConAgra Annual Incentive Plan for fiscal year 2017, the
LW Group will pay and be responsible for such payments and if any ConAgra
Employees or Former ConAgra Employees are owed amounts under the LW Annual
Incentive Plans for fiscal year 2017, the ConAgra Group will pay and be
responsible for such payments.

Section 5.4 Employment Agreements. Effective as of the Distribution, Lamb Weston
or a member of the LW Group will assume and be solely responsible for any
Employment Agreement to which a LW Employee or a Former LW Business Employee is

 

-12-



--------------------------------------------------------------------------------

a party other than the agreements set forth on Schedule 5.4 (each, a “LW
Employment Agreement”) and the ConAgra Group will have no liabilities with
respect thereto. Notwithstanding any provision to the contrary, (a) the LW
Employment Agreements will be the responsibility of one or more members of the
LW Group following the Distribution Date; and (b) ConAgra will retain and be
solely and exclusively responsible for all obligations and liabilities with
respect to, or in any way related to, any Employment Agreement that is not a LW
Employment Agreement.

ARTICLE VI

CERTAIN WELFARE BENEFIT PLAN MATTERS

Section 6.1 LW Spinoff Welfare Plans.

(a) The ConAgra Group and the ConAgra Plans that are Welfare Plans providing
retiree medical benefits to Former LW Business Employees and Former ConAgra
Employees (such plans, the “ConAgra Retiree Welfare Plans”) will retain
responsibility for providing retiree medical benefits to Former LW Business
Employees who, as of the Distribution Date, are enrolled in the retiree medical
benefits of the ConAgra Retiree Welfare Plans or are eligible and have elected
to participate in the retiree medical benefits of the ConAgra Retiree Welfare
Plans (“LW Retirees”), and the ConAgra Group and ConAgra Retiree Welfare Plans
will remain responsible for all claims incurred by such LW Retirees under the
ConAgra Retiree Welfare Plans (whether incurred before, on, or after the
Distribution Date). The ConAgra Group and the ConAgra Retiree Welfare Plans will
retain responsibility for providing the applicable benefits under the ConAgra
Retiree Welfare Plans to Former ConAgra Employees and ConAgra Employees.

(b) Except as otherwise provided in the Transition Services Agreement, effective
not later than the Distribution Date, Lamb Weston or a member of the LW Group
will establish certain plans that are group health or welfare benefit plans
(such plans, the “LW Spinoff Welfare Plans”), which have terms and features
(including benefit coverage options, employer contribution provisions, but
excluding retiree medical benefits) that are substantially similar to the
corresponding ConAgra Plans listed on Schedule 6.1(b), (such ConAgra Plans, the
“ConAgra Welfare Plans”) such that (for the avoidance of doubt) each ConAgra
Welfare Plan is substantially replicated by a corresponding LW Spinoff Welfare
Plan. Except as set forth in the Transition Services Agreement, from and after
the Distribution Date or Applicable Transfer Date, Lamb Weston will cause each
LW Spinoff Welfare Plan to cover those LW Employees and their Plan Payees who
immediately prior to the Distribution Date or Applicable Transfer Date were
participating in, or entitled to present or future benefits under, the
corresponding ConAgra Welfare Plan.

(c) Except as otherwise provided in the Transition Services Agreement and
Section 6.1(a), the LW Group and the LW Spinoff Welfare Plans will be solely
responsible for all claims incurred by LW Employees, Former LW Business
Employees and their Plan Payees under the LW Spinoff Welfare Plans and ConAgra
Welfare Plans (“LW Welfare Claims”) before, on and after the Distribution Date
or Applicable Transfer

 

-13-



--------------------------------------------------------------------------------

Date, but only to the extent such claims are not otherwise payable under an
insurance policy held by the ConAgra Group. To the extent any LW Welfare Claims
are payable under an insurance policy held by the ConAgra Group, ConAgra will
take all commercially reasonable actions necessary to process such claim and
obtain payment under the applicable insurance policy. Effective as of the
Distribution Date or Applicable Transfer Date, ConAgra will cause LW Employees
and their Plan Payees to cease to be covered by the ConAgra Welfare Plans,
except as otherwise provided in the Transition Services Agreement. The ConAgra
Group and the ConAgra Welfare Plans will remain solely responsible for all
claims incurred by ConAgra Employees, Former ConAgra Employees and their Plan
Payees, whether incurred before, on, or after the Distribution Date.

(d) For purposes of this Section 6.1, a claim will be deemed “incurred” on the
date that the event that gives rise to the claim occurs (for purposes of life
insurance, severance, sickness, accident and disability programs) or on the date
that treatment or services are provided (for purposes of health care programs).

Section 6.2 Continuation of Elections. Except as otherwise provided in the
Transition Services Agreement, as of the Distribution Date, or Applicable
Transfer Date, Lamb Weston will cause the LW Spinoff Welfare Plans to recognize
elections and designations (including, without limitation, all coverage and
contribution elections and beneficiary designations, all continuation coverage
and conversion elections, and all qualified medical child support orders and
other orders issued by courts of competent jurisdiction) in effect with respect
to the LW Employees and Former LW Business Employees prior to the effective date
of the LW Spinoff Welfare Plans or, if later, the Applicable Transfer Date,
under the corresponding ConAgra Welfare Plans, to the extent such elections and
designations and orders are applicable to such LW Spinoff Welfare Plan, and
apply and maintain in force comparable elections and designations and orders
under the LW Spinoff Welfare Plans for the remainder of the period or periods
for which such elections or designations are by their original terms effective.

Section 6.3 Deductibles and Preexisting Conditions. Except as otherwise provided
in the Transition Services Agreement, as of the Distribution Date, or Applicable
Transfer Date, Lamb Weston will cause the LW Spinoff Welfare Plans to recognize
all amounts applied to deductibles, co-payments and out-of-pocket maximums with
respect to LW Employees under the corresponding ConAgra Welfare Plan during the
plan year in which the effective date of the LW Spinoff Welfare Plans occurs or,
if later, the Applicable Transfer Date occurs, and the LW Spinoff Welfare Plans
will not impose any limitations on coverage for preexisting conditions other
than such limitations as were applicable under the corresponding ConAgra Welfare
Plan prior to the effective date of the LW Spinoff Welfare Plans or, if later,
the Applicable Transfer Date.

Section 6.4 Workers’ Compensation. The LW Group will be solely responsible (or
cause the applicable member of the LW Group to assume and be solely responsible)
for all claims for workers’ compensation benefits and will assume any related
workers’ compensation Liabilities, in each case, with respect to each LW
Employee and Former LW Business Employee whether arising before, at or after the
Distribution; provided,

 

-14-



--------------------------------------------------------------------------------

however, that if applicable Law does not permit the LW Group to provide such
benefits with respect to injuries or illnesses that arose prior to the
Distribution Date, ConAgra will be responsible for providing such benefits and
Lamb Weston will promptly, but in no event more than 30 days after being
notified by ConAgra, reimburse ConAgra in respect of any such benefits provided
and indemnify ConAgra and its Affiliates for all Liabilities incurred in
connection with the administration of such benefits. The ConAgra Group will be
solely responsible for all workers’ compensation benefits with respect to
ConAgra Employees and Former ConAgra Employees, regardless of when such claims
arose.

Section 6.5 COBRA. Except as otherwise provided in the Transition Services
Agreement, effective as of the Distribution Date or Applicable Transfer Date,
Lamb Weston or a member of the LW Group will assume or will cause the LW Spinoff
Welfare Plans to assume sole responsibility for compliance with COBRA after the
Distribution Date or Applicable Transfer Date for all LW Employees, Former LW
Business Employees (other than LW Retirees) and their “qualified beneficiaries”
for whom a “qualifying event” occurs before, on or after the Distribution Date
or the Applicable Transfer Date; provided, however, that ConAgra or a member of
the ConAgra Group will be responsible for furnishing any election notice
required under COBRA to any LW Transferee. ConAgra, the ConAgra Group, or a
ConAgra Welfare Plan will remain solely responsible for compliance with COBRA
before, on and after the Distribution Date or Applicable Transfer Date for all
ConAgra Employees, Former ConAgra Employees, LW Retirees and their “qualified
beneficiaries”; provided, however, that Lamb Weston or a member of the LW Group
will be responsible for furnishing any election notice required under COBRA to
any ConAgra Transferee. The terms “qualified beneficiaries” and “qualifying
event” will have the meanings given to them under Code Section 4980B and ERISA
Sections 601-608. For the avoidance of doubt, Section 6.1 will govern whether
the LW Spinoff Welfare Plans or ConAgra Welfare Plans are responsible for claims
incurred by LW Employees, Former LW Business Employees or their qualified
beneficiaries, while receiving continuation coverage under COBRA.

ARTICLE VII

TAX-QUALIFIED DEFINED BENEFIT PLANS

Section 7.1 U.S. Pension Plans.

(a) From and after the Distribution Date, ConAgra and the ConAgra Group will
retain all assets and Liabilities under the Benefit Plans that are defined
benefit plans listed on Schedule 7.1(a) (the “ConAgra Pension Plans”). Effective
as of the Distribution Date, each LW Employee will cease active participation
in, and each LW Employee’s service and benefit accruals will cease accruing
under, the ConAgra Pension Plans.

(b) Effective as of the Distribution Date, the LW Group has established and
adopted a defined benefit plan that is intended to qualify under Code
Section 401(a), along with a related master trust that is exempt under Code
Section 501(a) (such plan and trust, collectively, the “LW Spinoff Pension
Plan”) under which each LW Employee who is a production-based employee and paid
on an hourly basis (whether or

 

-15-



--------------------------------------------------------------------------------

not covered by one or more of the Collective Bargaining Agreements, but
excluding corporate support staff who are paid on an hourly basis) (the “Hourly
LW Employees”) will (i) receive credit for his or her service with any member of
the ConAgra Group and any of their respective predecessors and (ii) will be
provided benefits and other terms and conditions regarding vesting, eligibility
to participate, and receipt of benefits that are the same as those contained in
the applicable ConAgra Pension Plans such that, in each case, (x) the benefit
received by each such Hourly LW Employee covered by a Collective Bargaining
Agreement will be no less favorable than the benefit required to be provided to
such Hourly LW Employee under the terms of such Collective Bargaining Agreement
and (y) the benefit received by each such Hourly LW Employee, when added
together with the benefit received by such Hourly LW Employee under the
applicable ConAgra Pension Plan, will be no less favorable than the benefit such
Hourly LW Employee would have become entitled to receive under the terms of the
applicable ConAgra Pension Plan had such Hourly LW Employee remained employed by
a member of the ConAgra Group and received his or her entire pension benefit
under the applicable ConAgra Pension Plan as in effect on the Distribution Date.
Except as set forth in the Transition Services Agreement, Lamb Weston or a
member of the LW Group is solely responsible for taking all necessary,
reasonable, and appropriate actions (including the submission of the LW Spinoff
Pension Plan to the Internal Revenue Service for a determination of
tax-qualified status) to establish, maintain and administer the LW Spinoff
Pension Plan so that it is qualified under Section 401(a) of the Code and that
the related trust thereunder is exempt under Section 501(a) of the Code.

(c) From and after the Distribution Date, ConAgra and the members of the ConAgra
Group are solely and exclusively responsible for all obligations and liabilities
with respect to, or in any way related to, the ConAgra Pension Plans, whether
accrued before, on or after the Distribution Date and Lamb Weston and the
members of the LW Group will be solely and exclusively responsible for all
obligations and liabilities with respect to, or in any way related to, the LW
Spinoff Pension Plan. Nothing in this Employee Matters Agreement prohibits the
ConAgra Group or the LW Group from amending or terminating the ConAgra Pension
Plans or the LW Spinoff Pension Plans, respectively, at any time. The LW Group
may change or discontinue the benefits described in Section 7.1(b) at any time
after the Distribution Date, subject to their collective bargaining obligations.

Section 7.2 Continuation of Elections. As of the Distribution Date, Lamb Weston
(acting directly or through a member of the LW Group) will cause the LW Spinoff
Pension Plan to recognize and maintain all existing elections, including
beneficiary designations, payment form elections and rights of alternate payees
under qualified domestic relations orders with respect to the Hourly LW
Employees and their respective Plan Payees under the corresponding ConAgra
Pension Plan.

Section 7.3 Multiemployer Plan. If any member of the ConAgra Group incurs
liability due to a complete or partial withdrawal (within the meaning of
Sections 4203 and 4205 of ERISA) from The Western Conference of Teamsters
Pension Plan (the “Multiemployer Plan”) and such withdrawal liability assessed
against any member of the ConAgra Group by the Multiemployer Plan (such
aggregate withdrawal liability, the “Joint

 

-16-



--------------------------------------------------------------------------------

Withdrawal Liability”) is calculated (in full or in part) using contributions
made to the Multiemployer Plan on behalf of hours worked by LW Employees or
Former LW Business Employees (“LW Contributions”), the LW Group will be
responsible for and liable for the “LW Share” of such Joint Withdrawal
Liability. The “LW Share” shall mean the Joint Withdrawal Liability multiplied
by a fraction, (a) the numerator of which is the LW Contributions used to
calculate the Joint Withdrawal Liability and (b) the denominator of which is the
total contributions to the Multiemployer Plan used to calculate the Joint
Withdrawal Liability. For the avoidance of doubt, the LW Share will be a LW
Liability. If the Joint Withdrawal Liability is determined using the direct
attribution method under Section 4211(c)(4) of ERISA, then this Section 7.3 will
be applied by (i) replacing each reference to “the contributions made to the
Multiemployer Plan on behalf of hours worked by” with “the unfunded vested
benefits attributable to” and (ii) replacing each reference to “total
contributions to the Multiemployer Plan” with “total unfunded vested benefits.”

ARTICLE VIII

U.S. TAX-QUALIFIED DEFINED CONTRIBUTION PLANS

Section 8.1 U.S. Savings Plans.

(a) Except as otherwise provided in the Transition Services Agreement, effective
as of the Distribution Date, Lamb Weston or another member of the LW Group will
adopt and establish a defined contribution plan that is intended to qualify
under Code Section 401(a), and a related master trust or trusts exempt under
Code Section 501(a) (such plan and trust, the “LW Spinoff 401(k) Plan”), which
will have terms and features (including employer contribution provisions) that
are substantially similar to the terms and features of the ConAgra Plans that
are defined contribution plans intended to qualify under Section 401(a) of the
Code listed on Schedule 8.1(a) (such ConAgra Plans, the “ConAgra 401(k) Plans”)
such that (for the avoidance of doubt) each ConAgra 401(k) Plan is substantially
replicated by the LW Spinoff 401(k) Plan. From and after the Distribution Date
except as otherwise provided in the Transition Services Agreement, Lamb Weston
will, or will cause a member of the LW Group to, cause the LW Spinoff 401(k)
Plan to cover any LW Employee and Former LW Business Employee who, as of
immediately prior to the Distribution Date, participates in or has an account
under a ConAgra 401(k) Plan. Except as set forth in the Transition Services
Agreement, Lamb Weston or a member of the LW Group will be solely responsible
for taking all necessary, reasonable, and appropriate actions (including the
submission of the LW Spinoff 401(k) Plan to the Internal Revenue Service for a
determination of tax-qualified status) to establish, maintain and administer the
LW Spinoff 401(k) Plan so that it is qualified under Section 401(a) of the Code
and that the related trust thereunder is exempt under Section 501(a) of the
Code. The LW Spinoff 401(k) Plan will assume liability for all benefits accrued
or earned (whether or not vested) by LW Employees and Former LW Business
Employees under the corresponding ConAgra 401(k) Plan as of immediately prior to
the effective date of the LW Spinoff 401(k) Plan or, if later, the Applicable
Transfer Date.

 

-17-



--------------------------------------------------------------------------------

(b) On or as soon as reasonably practicable following the effective date of the
LW Spinoff 401(k) Plan or, if later, the Applicable Transfer Date (but not later
than 30 days thereafter), ConAgra or another member of the ConAgra Group will
cause each ConAgra 401(k) Plan to transfer to the LW Spinoff 401(k) Plan, and
Lamb Weston or another member of the LW Group will cause the LW Spinoff 401(k)
Plan to accept the transfer of, the accounts (including unvested account
balances), related liabilities and related assets in such ConAgra 401(k) Plans
attributable to LW Employees and Former LW Business Employees and their
respective Plan Payees. The transfer of assets will be in cash or in kind (as
determined by the transferor) and include outstanding loan balances and amounts
forfeited by Former LW Business Employees that have not yet been reallocated or
applied to the payment of contributions or expenses and be conducted in
accordance with Code Section 414(l) and Treasury Regulation Section 1.414(l)-1
and Section 208 of ERISA. Lamb Weston or a member of the LW Group will be
responsible for reimbursing ConAgra or a member of the ConAgra Group for any
portion of the unvested account balances transferred to the LW Spinoff 401(k)
Plan from a ConAgra 401(k) Plan that are forfeited by a LW Employee after such
transfer.

(c) Except as otherwise provided in the Transition Services Agreement, on or as
soon as reasonably practicable following the Applicable Transfer Date (but not
later than 30 days thereafter), Lamb Weston or a member of the LW Group will
cause the accounts (including unvested account balances), related liabilities,
and related assets in the LW Spinoff 401(k) Plan attributable to any ConAgra
Transferees and their respective Plan Payees (including any outstanding loan
balances) to be transferred in cash or in-kind (as determined by the transferor)
in accordance with Code Section 414(l) and Treasury Regulation
Section 1.414(l)-1 and Section 208 of ERISA to the applicable ConAgra 401(k)
Plan(s). ConAgra or another member of the ConAgra Group will cause the
applicable ConAgra 401(k) Plan(s) to accept such transfer of accounts,
liabilities and assets.

(d) From and after the Distribution Date, except as specifically provided in
paragraph (c) above, Lamb Weston and the LW Group will be solely and exclusively
responsible for all obligations and liabilities with respect to, or in any way
related to, the LW Spinoff 401(k) Plan, whether accrued before, on or after the
Distribution Date. For the avoidance of doubt, except as otherwise provided in
the Transition Services Agreement, the LW Spinoff 401(k) Plan will, to the
extent required by Law and the terms of the LW Spinoff 401(k) Plan, have the
sole and exclusive obligation to restore the unvested portion of any account
attributable to any individual who becomes employed by a member of the LW Group
and whose employment with ConAgra or any of its Affiliates, or a member of the
ConAgra Group, terminated on or before the Distribution Date at a time when such
individual’s benefits under the applicable ConAgra 401(k) Plan(s) were not fully
vested. Furthermore, except as otherwise provided in the Transition Services
Agreement, the LW Spinoff 401(k) Plan will have the sole obligation to restore
accounts attributable to any lost participants who were formerly employed in the
LW Business to the extent required by applicable Law.

Section 8.2 Continuation of Elections. As of the effective date of the LW
Spinoff 401(k) Plan or, if later, the Applicable Transfer Date, Lamb Weston
(acting

 

-18-



--------------------------------------------------------------------------------

directly or through a member of the LW Group) will cause the LW Spinoff 401(k)
Plan to recognize and maintain all elections, including investment elections
that remain applicable after the Distribution and payment form elections,
beneficiary designations, and the rights of alternate payees under qualified
domestic relations orders with respect to LW Employees and Former LW Business
Employees and their respective Plan Payees under the corresponding ConAgra
401(k) Plan.

Section 8.3 Contributions Due. All amounts payable to the ConAgra 401(k) Plans
with respect to employee deferrals, matching contributions and employer
contributions for LW Employees relating to a time period ending on or prior to
the Distribution Date, determined in accordance with the terms and provisions of
the applicable ConAgra 401(k) Plan, ERISA and the Code, will be paid by ConAgra
or another member of the ConAgra Group to the appropriate ConAgra 401(k) Plan
prior to the date of any asset transfer described in Section 8.1(b).

ARTICLE IX

NONQUALIFIED RETIREMENT PLANS

Section 9.1 LW Spinoff NQDC Plans.

(a) Except as otherwise provided in the Transition Services Agreement, effective
as of the Distribution Date, Lamb Weston or another member of the LW Group will
establish for the benefit of the LW Employees, Former LW Business Employees and
LW Directors a nonqualified deferred compensation plan or plans (such plan or
plans, the “LW Spinoff NQDC Plans”). The LW Spinoff NQDC Plans will have terms
and features (including employer contribution provisions) that are substantially
similar to the ConAgra Benefit Plans that are nonqualified deferred compensation
plans listed on Schedule 9.1(a) (such plans, the “ConAgra NQDC Plans”) such that
(for the avoidance of doubt), the ConAgra NQDC Plans are substantially
replicated by the LW Spinoff NQDC Plans. Except as otherwise provided in the
Transition Services Agreement, Lamb Weston or a member of the LW Group will be
solely responsible for taking all necessary, reasonable, and appropriate actions
to establish, maintain and administer the LW Spinoff NQDC Plans so that it does
not result in adverse Tax consequences under Code Section 409A. Except as set
forth on Schedule 9.1(b), the LW Spinoff NQDC Plans will assume liability for
all benefits accrued or earned (whether or not vested) by LW Employees, Former
LW Business Employees, LW Directors and their respective Plan Payees under the
ConAgra NQDC Plans as of immediately prior to the effective date of the LW
Spinoff NQDC Plans or, if later, the Applicable Transfer Date. From and after
the Distribution Date, Lamb Weston and the LW Group will be solely and
exclusively responsible for all obligations and liabilities with respect to, or
in any way related to, the LW Spinoff NQDC Plans, whether accrued before, on or
after the Distribution Date. Furthermore, except as permitted in the Transition
Services Agreement, Lamb Weston and the LW Group will have the sole obligation
to restore in the LW Spinoff NQDC Plans benefits under the ConAgra NQDC Plans
attributable to any lost participants who were formerly employed in the LW
Business.

 

-19-



--------------------------------------------------------------------------------

(b) Except as set forth on Schedule 9.1(b), effective as of the effective date
of the LW Spinoff NQDC Plans, ConAgra shall take, or cause a member of ConAgra
Group or LW Group to have taken, all action necessary and appropriate to
transfer to the LW Group, for the LW Group’s sole use and benefit in complying
with its obligations under this Article IX, any and all amounts set aside, in a
rabbi trust with respect to the benefits of LW Employees, Former LW Business
Employees and LW Directors under the ConAgra NQDC Plans and such amounts will be
used only with respect to LW Employees, Former LW Business Employees and LW
Directors.

(c) From and after the Distribution Date, ConAgra and the ConAgra Group will be
solely and exclusively responsible for all obligations and liabilities with
respect to, or in any way related to, the nonqualified retirement plans
sponsored or maintained by a member of the ConAgra Group (including, but not
limited to, the ConAgra NQDC Plans) to the extent such obligations and
liabilities are not specifically assumed by a member of the LW Group or the LW
Spinoff NQDC Plans pursuant to Section 9.1(a).

Section 9.2 No Distributions on Separation. ConAgra and Lamb Weston acknowledge
that neither the Distribution nor any of the other transactions contemplated by
this Employee Matters Agreement, the Separation Agreement or the other
Transaction Documents will trigger a payment or distribution of compensation
under any Benefit Plan that is a nonqualified retirement plan for any ConAgra
Employee, LW Employee, Former ConAgra Employee, Former LW Business Employee,
ConAgra Director or LW Director and, consequently, that the payment or
distribution of any compensation to which any ConAgra Employee, LW Employee,
Former ConAgra Employee, Former LW Business Employee, ConAgra Director or LW
Directors is entitled under any such Benefit Plan will occur upon such
individual’s separation from service from the ConAgra Group or the LW Group, as
applicable, or at such other time as specified in the applicable Benefit Plan.

Section 9.3 Section 409A. ConAgra and Lamb Weston will cooperate in good faith
so that neither the Distribution nor any of the transfers contemplated by this
Article IX will result in adverse Tax consequences under Code Section 409A to
any current or former employee or director of any member of the ConAgra Group or
any member of the LW Group, or their respective Plan Payees, in respect of his
or her benefits under any ConAgra Plan or LW Plan.

Section 9.4 Continuation of Elections. As of the effective date of the LW
Spinoff NQDC Plans or, if later, the Applicable Transfer Date and as permitted
by Code Section 409A, Lamb Weston (acting directly or through a member of the LW
Group) will cause the LW Spinoff NQDC Plans to recognize and maintain existing
elections, including deferral, payment form elections, and valid (pursuant to
the judgment of ConAgra) beneficiary designations with respect to the LW
Employees, Former LW Business Employees and LW Directors under the ConAgra NQDC
Plans, as applicable.

Section 9.5 Delayed Transfer Employees. Any LW Transferee will be treated in the
same manner as a LW Employee under this Article IX, except that such LW

 

-20-



--------------------------------------------------------------------------------

Transferee may experience a separation from service (within the meaning of Code
Section 409A) on his or her Applicable Transfer Date. In addition, the ConAgra
Group will assume and be solely responsible, pursuant to the terms of the
ConAgra NQDC Plans, for any benefits accrued by any ConAgra Transferee under the
LW Spinoff NQDC Plans, and the LW Group will have no liability with respect
thereto.

ARTICLE X

CONAGRA EQUITY AWARDS

Section 10.1 Outstanding ConAgra Equity Awards.

(a) Each ConAgra Equity Award that is outstanding as of the Distribution will be
adjusted as described below, so that each ConAgra Equity Award held by a ConAgra
Participant will be adjusted to be an Adjusted ConAgra Equity Award, and each
ConAgra Equity Award held by a LW Participant will be adjusted and converted
into a LW Equity Award, in each case, unless otherwise provided in this
Section 10.1(a); provided, however, that, effective immediately prior to the
Distribution, the Human Resources Committee (or such other committee of the
ConAgra Board authorized by the ConAgra Board or such other delegate as
authorized by the Human Resources Committee or such other committee) may provide
for different adjustments with respect to some or all of a holder’s ConAgra
Equity Awards. For greater certainty, any adjustments made by the Human
Resources Committee (or such other committee of the ConAgra Board authorized by
the ConAgra Board or such other delegate as authorized by the Human Resources
Committee or such other committee) will be deemed incorporated by reference
herein as if fully set forth below and will be binding on the parties hereto and
their respective Subsidiaries.

(i) Each ConAgra Option generally will be adjusted in the manner described
below, effective as of the Distribution Date and immediately prior to the
Distribution, pursuant to the adjustments provisions of the applicable ConAgra
Equity Plan, so that immediately following the Distribution each ConAgra Option
holder who is a ConAgra Participant will hold Adjusted ConAgra Options, and each
ConAgra Option holder who is a LW Participant will hold LW Options, in each
case, in lieu of the ConAgra Options previously held. The following procedure
will generally be applied to each ConAgra Option with the same grant date and
exercise price held by each ConAgra Option holder as of the Distribution Date:

(A) Each Adjusted ConAgra Option will have an exercise price equal to the
product (rounded up to the nearest cent) of (1) the applicable Option Exercise
Price multiplied by (2) a fraction, (a) the numerator of which is the
Post-Distribution ConAgra Share Price and (b) the denominator of which is the
Pre-Distribution ConAgra Share Price. The number of shares of ConAgra Common
Stock subject to the Adjusted ConAgra Options will be equal to the product
(rounded down to the nearest whole share) of (1) the number of shares subject to
the ConAgra Option held by such

 

-21-



--------------------------------------------------------------------------------

ConAgra Participant immediately prior to the Distribution Date and (2) a
fraction, (a) the numerator of which is the Pre-Distribution ConAgra Share Price
and (b) the denominator of which is the Post-Distribution ConAgra Share Price.
Such Adjusted ConAgra Options will be subject to the same vesting requirements
and dates and other terms and conditions as the ConAgra Options to which they
relate.

(B) Each LW Option will have an exercise price equal to the product (rounded up
to the nearest cent) of (1) the applicable Option Exercise Price multiplied by
(2) a fraction, (a) the numerator of which is the LW Share Price and (b) the
denominator of which is the Pre-Distribution ConAgra Share Price. The number of
shares of SpinCo Common Stock subject to the LW Options will be equal the
product (rounded down to the nearest whole share) of (1) the number of shares
subject to the ConAgra Option held by such LW Participant immediately prior to
the Distribution Date and (2) a fraction, (a) the numerator of which is the
Pre-Distribution ConAgra Share Price and (b) the denominator of which is the LW
Share Price. Each LW Option will be subject to the same vesting requirements and
other terms and conditions as the ConAgra Option to which it relates.

(ii) With respect to ConAgra RSUs:

(A) ConAgra RSUs held by each ConAgra Participant will be adjusted, effective as
of the Distribution Date and immediately prior to the Distribution, pursuant to
the adjustments provisions of the applicable ConAgra Equity Plan, and will be
subject to substantially the same terms, vesting conditions and other
restrictions, if any, that were applicable to such ConAgra RSUs immediately
prior to the Distribution Date (“Adjusted ConAgra RSUs”). The number of shares
of ConAgra Common Stock subject to the Adjusted ConAgra RSUs will be equal to
the product (rounded down to the nearest whole share) of (1) the number of
shares of ConAgra Common Stock subject to the ConAgra RSU held by the ConAgra
Participant immediately prior to the Distribution Date and (2) a fraction,
(a) the numerator of which is the Pre-Distribution ConAgra Share Price and
(b) the denominator of which is the Post-Distribution ConAgra Share Price.

(B) ConAgra RSUs held by each LW Participant will, effective as of the
Distribution Date and immediately prior to the Distribution, be adjusted and
converted into an award of LW RSUs. Pursuant to the adjustments provisions of
the applicable ConAgra Equity Plan, the award of LW RSUs will be subject to
substantially the same terms, vesting conditions and other restrictions, if any,

 

-22-



--------------------------------------------------------------------------------

that were applicable to such adjusted ConAgra RSUs immediately prior to the
Distribution Date. The number of shares of SpinCo Common Stock subject to such
LW RSUs for each such LW Participant will be equal to the product (rounded down
to the nearest whole share) of (1) the number of shares of ConAgra Common Stock
subject to such ConAgra RSUs held by such LW Participant immediately prior to
the Distribution Date and (2) a fraction, (a) the numerator of which is the
Pre-Distribution ConAgra Share Price and (b) the denominator of which is the LW
Share Price.

(iii) Each ConAgra Performance Share Award generally will be adjusted in the
manner described below, effective as of the Distribution Date and immediately
prior to the Distribution, pursuant to the adjustments provisions of the
applicable ConAgra Equity Plan, so that immediately following the Distribution
each ConAgra Performance Share Award holder who is a ConAgra Participant will
hold Adjusted ConAgra Performance Share Awards, and each ConAgra Performance
Share Award holder who is a LW Participant will hold LW Performance Share
Awards, in each case, in lieu of the ConAgra Performance Share Awards previously
held.

(A) The following procedure will be applied to each outstanding ConAgra
Performance Share Award with a performance period relating to fiscal years 2015
to 2017, effective as of the Distribution Date and immediately prior to the
Distribution:

(1) Each outstanding ConAgra Performance Share Award with a performance period
relating to fiscal years 2015 to 2017 that is not a 162(m) Award held by a
ConAgra Participant shall be adjusted into a new performance share award, with
respect to the number of shares of ConAgra Common Stock (rounded down to the
nearest whole share) determined by multiplying (1) the earned number of shares
of ConAgra Common Stock subject to such ConAgra Performance Share Award (as
determined pursuant to Section 10.1(a)(iii)(A)(4) below) by (2) a fraction,
(a) the numerator of which is the Pre-Distribution ConAgra Share Price and
(b) the denominator of which is the Post-Distribution ConAgra Share Price (each,
an “Adjusted ConAgra 2015-2017 Non-162(m) Performance Share Award”). Such
Adjusted ConAgra 2015-2017 Non-162(m) Performance Share Award shall be subject
to the same vesting requirements and dates and other terms and conditions as the
ConAgra Performance Shares to which they relate, provided that the vesting
criteria applicable to such Adjusted ConAgra 2015-2017 Non-162(m) Performance
Share Award shall be adjusted to provide for solely service-based vesting.

 

-23-



--------------------------------------------------------------------------------

(2) Each outstanding ConAgra Performance Share Award with a performance period
relating to fiscal years 2015 to 2017 held by a LW Participant shall be adjusted
and converted to a grant of LW Performance Share Awards by SpinCo, with respect
to the number of shares of SpinCo Common Stock (rounded down to the nearest
whole share) determined by multiplying (1) the earned number of shares of
ConAgra Common Stock subject to such ConAgra Performance Share Award (as
determined pursuant to Section 10.1(a)(iii)(A)(4) below) by (2) a fraction,
(a) the numerator of which is the Pre-Distribution ConAgra Share Price and
(b) the denominator of which is the LW Share Price (each, an “LW 2015-2017
Performance Share Award”). Such LW 2015-2017 Performance Share Award shall be
subject to the same vesting requirements and dates and other terms and
conditions as the ConAgra Performance Shares to which they relate, provided that
the vesting criteria applicable to such LW 2015-2017 Performance Share Award
shall be adjusted to provide for solely service-based vesting.

(3) Each outstanding ConAgra Performance Share Award with a performance period
relating to fiscal years 2015 to 2017 that is a 162(m) Award held by a ConAgra
Participant shall be adjusted into a new performance share award with respect to
the number of shares of ConAgra Common Stock (rounded down to the nearest whole
share) determined by multiplying (1) the earned number of shares of ConAgra
Common Stock subject to such ConAgra Performance Share Award (as determined
pursuant to Section 10.1(a)(iii)(A)(4) below) by (2) a fraction, (a) the
numerator of which is the Pre-Distribution ConAgra Share Price and (b) the
denominator of which is the Post-Distribution ConAgra Share Price (each, an
“Adjusted ConAgra 2015-2017 162(m) Performance Share Award”). Such Adjusted
ConAgra 2015-2017 162(m) Performance Share Award shall be subject to the same
vesting requirements and dates and other terms and conditions as the ConAgra
Performance Shares to which they relate, provided

 

-24-



--------------------------------------------------------------------------------

that the vesting of such award shall remain subject to the achievement of the
threshold earnings per share (EPS) performance goal (the “EPS Goal”), but the
other vesting criteria applicable to such Adjusted ConAgra 2015-2017 162(m)
Performance Share Award shall be adjusted to provide for solely service-based
vesting.

(4) The determination of whether any portion of a ConAgra Performance Share
Award with a performance period relating to fiscal years 2015 to 2017 has been
earned shall be based upon the actual achievement of such ConAgra performance
objectives (which, for such Performance Share Awards that are 162(m) Awards are
the applicable underlying pre-established performance objectives and not the EPS
Goal) measured as of the end of the last fiscal period ending prior to the
Distribution Date (the “Measurement Date”). Such determination will be made by
the Human Resources Committee in accordance with the applicable ConAgra Equity
Plan, and the 2008 Performance Share Plan. Any portion of a ConAgra Performance
Share Award with a performance period relating to fiscal years 2015 to 2017 that
has not been earned as of the Measurement Date will be cancelled and forfeited.

(B) Each outstanding ConAgra Performance Share Award with a performance period
relating to fiscal years 2016-2018 or fiscal years 2017-2019 held by a ConAgra
Participant shall be adjusted to cover the number of shares of ConAgra Common
Stock (rounded down to the nearest whole share) determined by multiplying
(1) the target number of shares of ConAgra Common Stock subject to such ConAgra
Performance Share Award by (2) a fraction, (a) the numerator of which is the
Pre-Distribution ConAgra Share Price and (b) the denominator of which is the
Post-Distribution ConAgra Share Price (each, an “Adjusted ConAgra 2016-2018
Performance Share Award” or “Adjusted ConAgra 2017-2019 Performance Share
Award,” as applicable). Such Adjusted ConAgra 2016-2018 Performance Share Awards
and Adjusted ConAgra 2017-2019 Performance Share Awards shall have the same
terms and conditions (including performance-based vesting conditions or
requirements) as were applicable under the corresponding ConAgra Performance
Share Awards.

(C) Each outstanding ConAgra Performance Share Award with a performance period
relating to fiscal years 2016-2018

 

-25-



--------------------------------------------------------------------------------

or fiscal years 2017-2019 held by a LW Participant shall be adjusted and
converted to a grant of LW Performance Share Awards by SpinCo (rounded down to
the nearest whole share) determined by multiplying (1) the target number of
shares of ConAgra Common Stock subject to such ConAgra Performance Share Award
by (2) a fraction, (a) the numerator of which is the Pre-Distribution ConAgra
Share Price and (b) the denominator of which is the LW Share Price (each, a “LW
2016-2018 Performance Share Award” or “LW 2017-2019 Performance Share Award,” as
applicable). Such LW 2016-2018 Performance Share Awards and LW 2017-2019
Performance Share Awards shall have the same terms and conditions (including
performance-based vesting conditions or requirements) as were applicable under
the corresponding ConAgra Performance Share Awards.

(b) If an Adjusted ConAgra Equity Award or LW Equity Award is subject to
accelerated vesting in connection with a change in control, a change in control
will be deemed to have occurred (i) with respect to an Adjusted ConAgra Equity
Award, only upon a change in control of ConAgra (as defined in the applicable
equity incentive plan or award agreement) and (ii) with respect to a LW Equity
Award, only upon a change in control of Lamb Weston (as defined in the
applicable equity incentive plan or award agreement). Notwithstanding the
foregoing, this Section 10.1(b) will not apply to the extent that it would cause
adverse tax consequences under Code Section 409A.

(c) Prior to the Distribution Date, Lamb Weston will establish equity
compensation plans, so that upon the Distribution, Lamb Weston will have in
effect an equity compensation plan that allows grants of equity compensation
awards subject to substantially the same terms as those that apply to the
corresponding ConAgra Equity Awards (the “LW Equity Plans”). From and after the
Distribution Date, each LW Equity Award will be subject to the terms of the
applicable Lamb Weston equity compensation plan, the award agreement governing
such LW Equity Award and any Employment Agreement to which the applicable holder
is a party. From and after the Distribution Date, Lamb Weston will retain, pay,
perform, fulfill and discharge all Liabilities arising out of or relating to the
LW Equity Awards and ConAgra will retain, pay, perform, fulfill and discharge
all Liabilities arising out of or relating to the Adjusted ConAgra Equity
Awards.

(d) In all events, the adjustments provided for in this Section 10.1 will be
made in a manner that, as determined by ConAgra, avoids adverse Tax consequences
to holders under Code Section 409A.

(e) For purposes of this Section 10.1, each Non-U.S. Delayed Transfer Employee
who will be a LW Transferee shall be treated as a LW Participant as of the
Distribution and each Non-U.S. Delayed Transfer Employee who will be a ConAgra
Transferee shall be treated as a ConAgra Participant as of the Distribution so
that any outstanding ConAgra Equity Award held by such Non-U.S. Delayed Transfer
Employee as of the Distribution will be adjusted as provided in this
Section 10.1 at the same time as any other LW Participant or ConAgra
Participant.

 

-26-



--------------------------------------------------------------------------------

Section 10.2 Conformity with Non-U.S. Laws. Notwithstanding anything to the
contrary in this Employee Matters Agreement, (a) to the extent any of the
provisions in this Article X (or any equity award described herein) do not
conform with applicable non-U.S. laws (including provisions for the collection
of withholding taxes), such provisions shall be modified to the extent necessary
to conform with such non-U.S. laws in such manner as is equitable and to
preserve the intent hereof, as determined by the parties in good faith, and
(b) the provisions of this Article X may be modified to the extent necessary to
avoid undue cost or administrative burden arising out of the application of this
Article X to awards subject to non-U.S. laws.

Section 10.3 Tax Withholding and Reporting.

(a) Except as otherwise required by applicable non-U.S. law, the appropriate
member of the ConAgra Group will be responsible for all payroll taxes,
withholding and reporting with respect to Adjusted ConAgra Equity Awards held by
ConAgra Employees and Former ConAgra Employees. Except as otherwise required by
applicable non-U.S. law, the appropriate member of the LW Group will be
responsible for all payroll taxes, withholding and reporting with respect to LW
Equity Awards held by LW Employees and Former LW Business Employees.

(b) If ConAgra or Lamb Weston determines in its reasonable judgment that any
action required under this Article X will not achieve the intended tax,
accounting and legal results, including, without limitation, the intended
results under Code Section 409A or FASB ASC Topic 718 – Stock Compensation, then
at the request of ConAgra or Lamb Weston, as applicable, ConAgra or Lamb Weston
will mutually cooperate in taking such actions as are necessary or appropriate
to achieve such results, or most nearly achieve such results if the
originally-intended results are not fully attainable.

(c) Tax deductions with respect to ConAgra Equity Awards and LW Equity Awards
will be allocated in accordance with the Tax Sharing Agreement, dated
November 8, 2016, by and between ConAgra and SpinCo.

Section 10.4 Employment Treatment.

(a) Continuous employment with the LW Group and the ConAgra Group following the
Distribution Date will be deemed to be continuing service for purposes of
vesting and exercisability for the LW Equity Awards and the Adjusted ConAgra
Equity Awards. However, in the event that a LW Employee terminates employment
after the Distribution Date and becomes employed by the ConAgra Group, for
purposes of Article X, the LW Employee will be deemed terminated and the terms
and conditions of the applicable equity incentive plan under which grants were
made will apply. Similarly, in the event that a ConAgra Employee terminates
employment after the Distribution Date and becomes employed by the LW Group, for
purposes of Article X, the ConAgra Employee will be deemed terminated and the
terms and conditions of

 

-27-



--------------------------------------------------------------------------------

the equity incentive plan under which grants were made will apply.
Notwithstanding the foregoing, for purposes of this Article X only, if an
individual is a Delayed Transfer Employee, such individual will not be
considered to have terminated on his or her Applicable Transfer Date, provided
such treatment does not result in adverse Tax consequences under Code
Section 409A. In addition, ConAgra Directors and LW Directors will be treated in
a similar manner to that described in this Section 10.4(a).

(b) If, after the Distribution Date, ConAgra or SpinCo identifies an
administrative error in the individuals identified as holding Adjusted ConAgra
Equity Awards or LW Equity Awards, the amount of such awards so held, the
vesting level of such awards, or any other similar error, ConAgra or SpinCo will
mutually cooperate in taking such actions as are necessary or appropriate to
place, as nearly as reasonably practicable, the individual and ConAgra or SpinCo
in the position in which they would have been had the error not occurred.

Section 10.5 Registration. SpinCo will register the shares of SpinCo Common
Stock relating to the LW Equity Awards and make any necessary filings with the
appropriate Governmental Authorities as required under U.S. and foreign
securities Laws.

ARTICLE XI

TRANSITION SERVICES, THIRD-

PARTY CLAIMS

Section 11.1 General Principles. From and after the Distribution Date, any
services that a member of the LW Group will provide to the members of the
ConAgra Group or that a member of the ConAgra Group will provide to the members
of the LW Group relating to any Benefit Plans will be set forth in the
Transition Services Agreement (and, to the extent provided therein, a member of
the LW Group or the ConAgra Group will provide administrative services referred
to in this Employee Matters Agreement).

Section 11.2 Third-Party Claims. Any Third-Party Claim relating to the matters
addressed in this Employee Matters Agreement shall be governed by the applicable
provisions of the Separation Agreement.

ARTICLE XII

INDEMNIFICATION

Section 12.1 Indemnification. All Liabilities assumed by or allocated to SpinCo
or the LW Group pursuant to this Employee Matters Agreement will be deemed to be
LW Liabilities for purposes of the Separation Agreement, and all Liabilities
retained or assumed by or allocated to ConAgra or the ConAgra Group pursuant to
this Employee Matters Agreement will be deemed to be Excluded Liabilities for
purposes of the Separation Agreement. All such LW Liabilities and Excluded
Liabilities shall be governed by the applicable indemnification terms of the
Separation Agreement.

 

-28-



--------------------------------------------------------------------------------

ARTICLE XIII

COOPERATION

Section 13.1 Cooperation. Following the date of this Employee Matters Agreement,
ConAgra and Lamb Weston will, and will cause their respective Subsidiaries,
agents and vendors to, use reasonable best efforts to cooperate with respect to
any employee compensation, benefits or human resources systems matters that
ConAgra and Lamb Weston, as applicable, reasonably determines require the
cooperation of both ConAgra and Lamb Weston in order to accomplish the
objectives of this Employee Matters Agreement. Without limiting the generality
of the preceding sentence, (a) ConAgra and Lamb Weston will cooperate in
coordinating each of their respective payroll systems in connection with the
transfers of LW Employees to the LW Group and the Distribution, (b) ConAgra
will, and will cause its Subsidiaries to, transfer records to Lamb Weston as
reasonably necessary for the proper administration of the LW Benefit Plans, to
the extent such records are in ConAgra’s possession, (c) ConAgra and Lamb Weston
will share, with each other and with their respective agents and vendors
(without obtaining releases unless otherwise required by applicable Law), all
employee, participant and beneficiary information necessary for the efficient
and accurate administration of the Benefit Plans and Non-U.S. Plans, and
(d) ConAgra and Lamb Weston will share such information as is necessary to
administer equity awards pursuant to Article X, to provide any required
information to holders of such equity awards, and to make any governmental
filings with respect thereto.

ARTICLE XIV

MISCELLANEOUS

Section 14.1 Vendor Contracts. Prior to the Distribution, ConAgra and Lamb
Weston will use reasonable best efforts to (a) negotiate with the current
third-party providers to separate and assign the applicable rights and
obligations under each group insurance policy, health maintenance organization,
administrative services contract, third-party administrator agreement, letter of
understanding or arrangement that pertains to one or more ConAgra Plan and one
or more LW Plans (each, a “Vendor Contract”) to the extent that such rights or
obligations pertain to LW Employees and Former LW Business Employees and their
respective Plan Payees or, in the alternative, to negotiate with the current
third-party providers to provide substantially similar services to the LW Plans
on substantially similar terms under separate contracts with Lamb Weston or the
LW Plans and (b) to the extent permitted by the applicable third-party provider,
obtain and maintain pricing discounts or other preferential terms under the
Vendor Contracts.

Section 14.2 Further Assurances. Prior to the Distribution, if either party
identifies any commercial or other service that is needed to ensure a smooth and
orderly transition of its business in connection with the consummation of the
transactions contemplated hereby, and that is not otherwise governed by the
provisions of this Employee Matters Agreement, the parties will cooperate in
determining whether there is a mutually acceptable arm’s-length basis on which
the other party will provide such service.

 

-29-



--------------------------------------------------------------------------------

Section 14.3 Employment Taxes Withholding Reporting Responsibility. ConAgra and
Lamb Weston hereby agree to follow the standard procedure for United States
employment Tax withholding as provided in Section 4 of Rev. Proc. 2004-53,
I.R.B. 2004-34. ConAgra will withhold and remit all employment taxes for the
last payroll date preceding the Distribution Date with respect to all current
and former employees of ConAgra (or a member of the ConAgra Group) and Lamb
Weston (or a member of the LW Group) who receive wages on such payroll date.

Section 14.4 Data Privacy. The parties agree that any applicable data privacy
Laws and any other obligations of the ConAgra Group and the LW Group to maintain
the confidentiality of any employee information or information held by any
benefit plans in accordance with applicable Law will govern the disclosure of
employee information among the parties under this Employee Matters Agreement.
The ConAgra Group and the LW Group will ensure that they each have in place
appropriate technical and organizational security measures to protect the
personal data of the ConAgra Employees, Former ConAgra Employees, LW Employees
and Former LW Business Employees.

Section 14.5 Third-Party Beneficiaries. Nothing contained in this Employee
Matters Agreement will be construed to create any third-party beneficiary rights
in any Person, including without limitation any ConAgra Employees, Former
ConAgra Employees, LW Employees and Former LW Business Employees (including any
dependent or beneficiary thereof) nor will this Employee Matters Agreement be
deemed to amend any benefit plan of ConAgra, Lamb Weston, or their Affiliates or
to prohibit ConAgra, Lamb Weston or their respective Affiliates from amending or
terminating any benefit plan.

Section 14.6 Effect if Distribution Does Not Occur. If the Distribution does not
occur, then all actions and events that are, under this Employee Matters
Agreement, to be taken or occur effective as of the Distribution, or otherwise
in connection with the Distribution will not be taken or occur except to the
extent specifically agreed by the parties.

Section 14.7 Incorporation of Separation Agreement Provisions. The following
provisions of the Separation Agreement are hereby incorporated herein by
reference, and unless otherwise expressly specified herein, such provisions will
apply as if fully set forth herein (references in this Section 14.7 to an
“Article” or “Section” will mean Articles or Sections of the Separation
Agreement, and references in the material incorporated herein by reference will
be references to the Separation Agreement): Section 3.01 (relating to Further
Assurances; Efforts to Obtain Consents); Section 3.03 (relating to Access to
Information; Cooperation); Section 3.04 (relating to Confidentiality); Sections
3.06 and 3.08 (relating to Privileged Matters and Joint Defense, respectively);
Article IV (relating to Indemnification; Limitation of Liability); Article V
(relating to Dispute Resolution); and Article VI (relating to Miscellaneous).
For the avoidance of doubt, this Agreement does not relate to or cover the LW
Joint Ventures (including with respect to the current or former employees,
directors or other service providers of the LW Joint Ventures).

 

-30-



--------------------------------------------------------------------------------

Section 14.8 No Representation or Warranty. Each of ConAgra (on behalf of itself
and each member of the ConAgra Group) and Lamb Weston (on behalf of itself and
each member of the LW Group) understands and agrees that, except as expressly
set forth in this Employee Matters Agreement, the Separation Agreement or in any
other Transaction Document, no party (including its Affiliates) to this Employee
Matters Agreement, the Separation Agreement or any other Transaction Document,
makes any representation or warranty with respect to any matter in this Employee
Matters Agreement, including, without limitation, any representation or warranty
with respect to the legal or Tax status or compliance of any Benefit Plan or
Non-U.S. Plan, compensation arrangement or Employment Agreement, and ConAgra
disclaims any and all liability with respect thereto. Except as expressly set
forth in this Employee Matters Agreement, the Separation Agreement or any other
Transaction Document, none of ConAgra, Lamb Weston or any of their respective
Subsidiaries (including their respective Affiliates) makes any representation or
warranty about and will not have any Liability for the accuracy of or omissions
from any information, documents or materials made available in connection with
entering into this Employee Matters Agreement, the Separation Agreement or any
other Transaction Documents or the transactions contemplated hereby or thereby.

 

-31-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Employee Matters Agreement to
be executed on the date first written above by their respective duly authorized
officers.

 

CONAGRA FOODS, INC. By:  

/s/ Colleen R. Batcheler

  Name:   Colleen R. Batcheler   Title:   Executive Vice President, General
Counsel and Corporate Secretary

 

LAMB WESTON HOLDINGS, INC. By:  

/s/ Thomas P. Werner

  Name:   Thomas P. Werner   Title:   President and Chief Executive Officer

 



--------------------------------------------------------------------------------

Schedule 1.1

LW Employee ConAgra Participants

1. John F. Gehring



--------------------------------------------------------------------------------

Schedule 2.5

Collective Bargaining Agreements

As of the Distribution Date, the following Collective Bargaining Agreements
apply to the LW Employees or Former LW Business Employees:

 

  1. Labor Agreement between Lamb-Weston, Inc., American Falls, Idaho and
International Brotherhood of Teamsters Local Union No. 983 (January 4, 2016
through January 6, 2019).

 

  2. Labor Agreement between ConAgra Foods, Lamb Weston, Pasco, Washington and
Teamsters Local Union No. 839 (June 30, 2014 through July 2, 2017).

 

  3. Collective Bargaining Agreement between Lamb Weston (and ConAgra Foods),
Connell, Washington and International Union of Operating Engineers, Local Union
No. 280 (August 8, 2016 through August 12, 2018).

 

  4. Collective Bargaining Agreement between ConAgra Foods, Lamb Weston, Quincy,
Washington and Teamsters Local Union No. 760 (June 1, 2016 to May 31, 2019).

 

  5. Collective Agreement between ConAgra, Limited – Lamb-Weston Division,
Taber, Alberta, Canada and United Steelworkers, Local Union 1-207 (March 16,
2014 to March 17, 2017).

 

  6. Tentative Agreement between ConAgra Foods, Lamb Westin Delhi, Louisiana and
UFCW Local No. 455 (June 2, 2013 through June 3, 2017).

 

-2-



--------------------------------------------------------------------------------

Schedule 5.3

Annual Cash Incentive Exceptions

 

  1. Prior to the Distribution Date, John F. Gehring will continue to
participate in the ConAgra Foods, Inc. FY17 Management Incentive Plan (the
“ConAgra MIP”). Mr. Gehring’s ConAgra MIP award shall be pro-rated based on the
number of days employed with ConAgra during FY17 through the Distribution.
Mr. Gehring’s ConAgra MIP award, if earned, shall be payable by ConAgra at the
time other ConAgra MIP awards are paid for other eligible participants. On and
after the Distribution Date, Mr. Gehring will be eligible to participate in the
Lamb Weston FY17 Management Incentive Plan (the “Lamb Weston MIP”).
Mr. Gehring’s Lamb Weston MIP award shall be based on the number of days
employed with Lamb Weston on and after the Distribution Date, if earned, will be
payable by Lamb Weston, and shall be subject to all other terms of the Lamb
Weston MIP.

 

-3-



--------------------------------------------------------------------------------

Schedule 5.4

Employment Agreements Retained by ConAgra

 

  1. Interim Position and Non-Compete Agreement, entered into on September 27,
2016, by and between ConAgra Foods, Inc. and John F. Gehring.

 

-4-



--------------------------------------------------------------------------------

Schedule 6.1(b)

ConAgra Welfare Plans

 

  1. All health and welfare benefits offered under the ConAgra Foods, Inc.
Welfare Benefit Wrap Plan.

 

-5-



--------------------------------------------------------------------------------

Schedule 7.1(a)

ConAgra Pension Plans

 

  1. The ConAgra Foods, Inc. Pension Plan for Salaried Employees.

 

  2. The ConAgra Foods, Inc. Pension Plan for Hourly Rate Production Employees.

 

-6-



--------------------------------------------------------------------------------

Schedule 8.1(a)

ConAgra 401(k) Plans

 

  1. The ConAgra Foods Retirement Income Savings Plan.

 

  2. The ConAgra Foods Retirement Income Savings Plan for Hourly Rated
Production Employees.

 

-7-



--------------------------------------------------------------------------------

Schedule 9.1(a)

ConAgra NQDC Plans

 

  1. The ConAgra Foods, Inc. Amended and Restated Voluntary Deferred
Compensation Plan.

 

  2. The ConAgra Foods, Inc. Directors’ Deferred Compensation Plan.

 

  3. The ConAgra Foods, Inc. Nonqualified Pension Plan

 

-8-



--------------------------------------------------------------------------------

Schedule 9.1(b)

NQDC Plan Transfer Exceptions

 

  1. The liabilities associated with (and any assets set aside to fund the
obligations under) John F. Gehring’s accounts and accrued benefits under the
ConAgra Foods, Inc. Amended and Restated Non-Qualified CRISP Plan, the ConAgra
Foods, Inc. Amended and Restated Voluntary Deferred Compensation Plan, and the
ConAgra Foods, Inc. Nonqualified Pension Plan will not be transferred to Lamb
Weston or any nonqualified deferred compensation plan of Lamb Weston.

 

-9-